— Appeal from an order of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered October 14, 2009 in a breach of contract action. The order awarded defendant money damages in the amount of $15,000.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the award of damages is vacated.
Same memorandum as in FAC Cont. LLC v Yickjing567 LLC (78 AD3d 1510 [2010] [decided herewith]). Present — Scudder, EJ., Peradotto, Garni, Green and Gorski, JJ.